 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAN BAILEY,                                     No. 2:18-CV-0055-KJM-DMC
12                      Plaintiff,
13           v.                                       ORDER
14    ENLOE MEDICAL CENTER,
15                      Defendant.
16

17                 Plaintiff, who is proceeding pro se, brings this civil action for wrongful

18   termination. Pending before the court is plaintiff’s motion (ECF No. 35) for an extension of

19   time to conduct discovery and respond to defendant’s motion for summary judgment.

20   Defendant has filed an opposition (ECF No. 37) to plaintiff’s motion.

21                 On May 21, 2019, the court modified the schedule for this case and permitted

22   discovery to be conducted through July 27, 2019. See ECF No. 29. The court also directed that

23   any dispositive motions were to be noticed to be heard on or before September 20, 2019. See id.

24   On August 9, 2019, defendant filed its motion for summary judgment with a hearing noticed for

25   September 11, 2019. See ECF No. 32. Plaintiff failed to file any opposition to defendant’s

26   motion and, on September 5, 2019, the court vacated the September 11, 2019, hearing date

27   pursuant to Eastern District of California Local Rule 230(c) and defendant’s motion was

28   submitted on the record and briefs without oral argument.
                                                      1
 1                  Plaintiff filed the pending motion for an extension of time on September 26, 2019.

 2   Plaintiff seeks leave to conduct additional discovery and an extension of time to file an opposition

 3   to defendant’s motion for summary judgment. Specifically, plaintiff states he needs to take the

 4   depositions of Brenda Boggs and Carol Linscheid, both of whom are employees of defendant.

 5   Plaintiff’s states this additional discovery is needed to “challenge the veracity” of statements both

 6   made in declarations filed in support of defendant’s motion for summary judgment.

 7                  The court finds that plaintiff has not established good cause to re-open discovery.

 8   While plaintiff states he now desires to take the depositions of defendant’s witnesses, he does not

 9   explain why he was unable to do so prior to the July 27, 2019, close of discovery. Further,

10   plaintiff has not explained why he did not make the instant request prior to the close of discovery

11   or the dispositive motion filing deadline. Plaintiff’s request to re-open discovery will be denied.

12                  In the interest of justice and mindful that plaintiff is proceeding in this action pro

13   se, the court will grant plaintiff additional time to file a response to defendant’s motion for

14   summary judgment. Upon the completion of briefing established here, defendant’s motion for

15   summary judgment will stand submitted without oral argument.

16                  Accordingly, IT IS HEREBY ORDERED that:

17                  1.      Plaintiff’s motion (ECF No. 35) is granted in part and denied in part;

18                  2.      Plaintiff’s motion is denied to the extent he seeks to re-open discovery in

19   this matter, which closed on July 27, 2019, and which remains closed;

20                  3.      Plaintiff’s motion is granted to the extent plaintiff will be permitted
21   additional time to file an opposition to defendant’s motion for summary judgment;

22                  4.      Plaintiff may file an opposition within 30 days of the date of this order;

23                  5.      Defendant may file a reply brief within 15 days after the date of service of

24   any opposition; and

25   ///

26   ///
27   ///

28   ///
                                                        2
 1                 6.     Upon the completion of briefing permitted herein, defendant’s motion for

 2   summary judgment will stand submitted without oral argument.

 3

 4

 5   Dated: October 29, 2019
                                                        ____________________________________
 6                                                      DENNIS M. COTA
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
